Citation Nr: 0301155	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  96-13 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision by 
the Boston, Massachusetts, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which initially denied 
the veteran's application to reopen his previously denied 
claim of entitlement to service connection for PTSD for 
failure to submit new and material evidence.  In the 
course of appealing that determination, the veteran 
submitted evidence which the RO deemed to be new and 
material to his PTSD claim.  In a determination dated in 
March 2000, the RO reopened the claim for a de novo review 
and denied it on the merits.  Thereafter, the veteran 
continued his appeal.  In July 2001, the Board remanded 
the case for additional evidentiary and procedural 
development.  This included notifying the veteran of the 
provisions of Veterans Claims Assistance Act of 2000 
(VCAA) and scheduling him for a hearing at the RO before a 
traveling Board Member.


REMAND

In July 2002 the veteran appeared at the RO for a hearing 
before a traveling Board Member and presented oral 
testimony in support of his claim.  However, the taped 
recording of his oral testimony was damaged afterwards and 
a transcript of the hearing could not be obtained.  To 
remedy this situation the veteran was offered the 
opportunity to be scheduled for a new hearing.  In January 
2003 he notified VA of his acceptance of this offer and 
requested to be scheduled for a hearing at the RO before a 
Board Member.  To ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should schedule the veteran for 
a hearing before a traveling Board 
Member sitting at the RO, pursuant to 
his request.

Thereafter, the case should be returned to the Board, if 
in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).


